Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed May 4, 2022, where Applicant amended the claims. Claims 1-8,10-19 remain pending. 

Response to Arguments
Applicant's arguments, filed 5/4/22, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made based on Milener in view of Wang.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,10-13 rejected under 35 U.S.C. 103 as being unpatentable over Milener et al (US Publication 20160173523) in view of Wang et al (US Publication 20130031628).
In reference to claim 1, Milener teaches an electronic device comprising:
a display; a processor; and a memory, wherein the memory stores instructions which, when executed (see at least paragraph 141), cause the processor to:
identify at least one harmful link among links corresponding to objects included in a web page, based on a first condition (see at least paragraphs 165,168, which teach identifying a harmful link based on the link being from an unknown provider); 
identify a risk level of each of the at least one identified harmful link, based on a second condition (see at least paragraphs 169,175, which teach identifying a security threat level based on the content of the link);
generate an indicator configuration value based on the identified risk level (see at least paragraphs 176,178, which teach generating a scanning result based on the identified risk); and
generate an indicator indicating harmfulness of the at least one identified harmful link based on the indicator configuration value (see at least paragraph 178, which teaches generating an indicator based on the results of the scanning where the indicator indicates harmfulness via colors etc); and
display the indicator on the at least one identified harmful link through the display (see at least paragraphs 178&180, which teaches displaying the indicator and the threat to the user).
Milener fails to explicitly teach wherein the first condition comprises information about whether each structure of the links corresponds to a reference structure designated according to a type of a link, and wherein the second condition comprises information indicating that a ratio of characters deviating from the reference structure among characters constituting each of the links is lower than a threshold. However, Wang teaches acquiring links from a webpage and analyzing the structure of the link to determine its type as an internal or external link (see Wang, at least Abstract and paragraph 50). Wang further teaches calculating a percentage/ratio of the internal links compared to the external links, and determining if the internal links are less than a threshold (see Wang, at least paragraphs 51-52). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Milener based on the teachings of Wang for the purpose of improving the security of a users online interactions and alerting the users to potential threats.
In reference to claim 2, this is taught by Milener, see at least paragraphs 179,183, which teach adding a visual/graphical element to the link for indicating the security threat.
In reference to claim 10, this is taught by Milener, see at least paragraphs 177,179,180, which teach producing a data pattern based on the page and level of security threat, rendering the tree based on the security threat, and displaying the page and the specific threat to the user.
In reference to claim 11, this is taught by Milener, see at least paragraphs 141,151, which teach user accessing content and the system identifying security threats based on the access.
Claims 12,13 are slight variations of rejected claims 1,2,10,11 above, and are therefore rejected based on the same rationale.


Claims 3-6,14-17 rejected under 35 U.S.C. 103 as being unpatentable over Milener et al (US Publication 20160173523) in view of Wang et al (US Publication 20130031628) in further view of Maylor et al (US Publication 20200358798).
In reference to claim 3, Milener fails to explicitly teach the first condition comprising: whether a structure of a link corresponds to a structure designated according to a type of the link.
However, Maylor teaches mediating access to resources to protect from potential security threats (see Maylor, at least paragraph 2), and discloses analyzing URL structure and categorization to determine a threat (see Maylor, at least paragraph 85).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Milener based on the teachings of Maylor for the purpose of mediating access to links and content to protect from potential security threats.
In reference to claim 4, Maylor teaches mediating access to resources to protect from potential security threats (see Maylor, at least paragraph 2), and discloses comparing actual and previous link structures to determine a security threat (see Maylor, at least paragraphs 117,118).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Milener based on the teachings of Maylor for the purpose of mediating access to links and content to protect from potential security threats.
In reference to claim 5, Maylor discloses examining ASCII code values of a URL and whether they correspond to a Unicode range, and making a determination if the link is a threat (see Maylor, at least paragraph 7 lines 6-11 and paragraph 112 lines 1-3 & 39-42).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Milener based on the teachings of Maylor for the purpose of mediating access to links and content to protect from potential security threats.
In reference to claim 6, Maylor discloses examining ASCII code values of an email address and whether they correspond to a Unicode range, and making a determination if the link is a threat (see Maylor, at least paragraph 7 lines 11-18 and paragraph 112 lines 1-3 & 39-42).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Milener based on the teachings of Maylor for the purpose of mediating access to links and content to protect from potential security threats.
Claims 14-17 are slight variations of rejected claims 3-6 above, and are therefore rejected based on the same rationale.

Claims 7,8,18,19 rejected under 35 U.S.C. 103 as being unpatentable over Milener et al (US Publication 20160173523) in view of Wang et al (US Publication 20130031628) in further view of Baveja et al (US Patent 9070088).
In reference to claim 7, Milener fails to explicitly teach when the type of the link is a phone number type, examine whether a phone number corresponding to the link is valid, based on a phone number structure designated according to country, and determine whether the link is harmful. However, Baveja teaches determining trustworthiness based on metrics to determine a confidence in accuracy and validity (see Baveja, at least column 1 lines 23-36), and discloses analyzing extracted phone number data to determine validity of the number (see Baveja, at least column 10 lines 30-45 and column 12 lines 62-67).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Milener based on the teachings of Baveja for the purpose of determining trustworthiness of information based on metrics to determine a confidence in its accuracy and validity.
In reference to claim 8, Milener fails to explicitly teach when the type of the link is a phone number type, examine whether a street address corresponding to the link is valid, based on a phone number structure designated according to country, and determine whether the link is harmful. However, Baveja teaches determining trustworthiness based on metrics to determine a confidence in accuracy and validity (see Baveja, at least column 1 lines 23-36), and discloses analyzing extracted street address data to determine validity of the street address (see Baveja, at least column 10 lines 30-45 and column 12 lines 62-67).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Milener based on the teachings of Baveja for the purpose of determining trustworthiness of information based on metrics to determine a confidence in its accuracy and validity.
Claims 18,19 are slight variations of rejected claims 7,8 above, and are therefore rejected based on the same rationale.


Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. 
Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
May 18, 2022